     Case 1:20-cv-01033-DAD-JLT Document 11 Filed 10/21/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SAMUEL ARCHULETA,                                  No. 1:20-cv-01033-NONE-JLT (PC)

12                        Plaintiff,
                                                         ORDER DISMISSING ACTION FOR
13            v.                                         FAILURE TO PAY FILING FEE AND
                                                         OBEY A COURT ORDER
14    KERN VALLEY STATE PRISON,
15                        Defendant.
16

17           Plaintiff Samuel Archuleta is a state prisoner proceeding pro se in this civil rights action

18   under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On September 2, 2020, the court issued an order denying plaintiff’s motion to proceed in

21   forma pauperis and dismissing his complaint with leave to amend. (Doc. No. 10.) The court

22   granted plaintiff thirty (30) days to either pay the filing fee in full or to file an amended complaint

23   that attempts to satisfy the imminent-danger exception under 28 U.S.C. § 1915(g). (Id. at 2-3.)

24   The court cautioned plaintiff that, “if he fails to elect either option within thirty days, his case

25   may be dismissed without further notice.” (Id. at 3.) Plaintiff has not paid the filing fee or filed

26   an amended complaint, and the time to do so has passed.

27   ///

28   ///
     Case 1:20-cv-01033-DAD-JLT Document 11 Filed 10/21/20 Page 2 of 2


 1        Accordingly,

 2              1. This action is dismissed without prejudice for plaintiff’s failure to pay the filing

 3                 fee and to obey a court order; and,

 4              2. The Clerk of the Court is directed to assign a district judge to this action for the

 5                 purposes of closure and to close this case.

 6
     IT IS SO ORDERED.
 7

 8     Dated:     October 21, 2020
                                                         UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
